 420319 NLRB No. 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1994 unless otherwise stated.2Although this issue has been raised in a previous case, the Boardresolved the issue without completely addressing the concerns raised
by the parties. See U.S. Divers Co., 133 NLRB 968 fn. 2 (1961),modified in part 308 F.2d 899 (9th Cir. 1962) (Board affirmed trial
examiner's ruling sustaining, as beyond the scope of cross-examina-
tion, the General Counsel's objection to respondent's attempt to as-
certain the names of employees who attended a union meeting and
signed authorization cards).3By an unpublished Board Order dated October 7, the Boardgranted the General Counsel's and the Union's requests for special
permission to appeal, reversed the judge's ruling, and stated that a
fully articulated decision would follow.Thereafter, the judge advised the parties that he would not sched-ule the resumption of the hearing prior to the issuance of the Board's
fully articulated Order. The General Counsel filed a request for spe-
cial permission to appeal the judge's refusal to reschedule the hear-National Telephone Directory Corp. and Commu-nications Workers of America, AFL±CIO andDawn Casserly. Cases 22±CA±19067, 22±CA±19683, 22±CA±19169, and 22±CA±19848October 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn March 31, 1994,1the Regional Director for Re-gion 22 issued an order consolidating cases, first
amended consolidated complaint and notice of hearing
in the above proceeding. The amended complaint al-
leges, inter alia, that the Respondent violated Section
8(a)(3) and (1) of the National Labor Relations Act by
discharging employee Dawn Casserly because of her
union activities.Prior to the opening of the hearing, the Respondentserved a subpoena duces tecum on Union Organizer
Loida Ortiz for the production of authorization cards
signed by the Respondent's employees, and for other
documents relating to union activity among the Re-
spondent's employees. Neither the Union nor Ortiz
produced the requested documents.The hearing opened on May 23. Ortiz, the GeneralCounsel's first witness, testified on direct examination
that Casserly engaged in union activities. Specifically,
Ortiz testified that Casserly assisted Ortiz in organizing
employee support for the Union, including arranging
meetings between Ortiz and the Respondent's employ-
ees. Ortiz testified that at one such meeting in Feb-
ruary, the employees in attendance signed union au-
thorization cards.On cross-examination, counsel for the Respondentasked Ortiz for the names of employees who attended
the meeting at which authorization cards were signed.
Ortiz could not remember the names of the employees,
but testified that the names were recorded on her notes
of the meeting and on the authorization cards signed
at the meeting. The Respondent thereafter moved for
production of the notes and cards. The Union, in re-
sponse, moved to quash the Respondent's prehearing
subpoena and opposed the motion to produce to the
extent that the motion, if granted, would require dis-
closing the identities of employees at the meeting who
were still employed by the Respondent. The General
Counsel joined in opposition to the Respondent's mo-
tion.On June 13, Administrative Law Judge James F.Morton issued an order deferring ruling on the motion
to quash and motion to produce until after completion
of the General Counsel's case-in-chief. The judge held
that the identities of employees who attended unionmeetings and signed authorization cards were some-what privileged, but that Ortiz' testimony on direct ex-
amination served to waive the privilege, and thus the
information was within the scope of direct examination
and could be proper grounds for cross-examination if
Ortiz' testimony constituted a material aspect of the
General Counsel's prima facie case.Thereafter, the General Counsel continued to presenthis case. On June 29, after the General Counsel com-
pleted his presentation of evidence concerning the
Casserly allegation, the judge denied the motion to
quash and granted the motion to produce both the au-
thorization cards and the names of employees who
signed authorization cards and attended the relevant
union meetings.The General Counsel and the Union each filed a re-quest for special permission to appeal the judge's rul-
ing. The General Counsel and the Union argued, in es-
sence, that the employees' interest in keeping con-
fidential their authorization card signing and their at-
tendance at union meetings is greater than the Re-
spondent's interest in obtaining their names for cross-
examination purposes. The Respondent filed a response
to the request for special permission to appeal, con-
tending that the information it seeks is essential to the
Respondent's ability to impeach Ortiz' credibility and
rebut the allegations that organizing activities occurred
among the Respondent's employees, that Casserly was
involved in those activities, and that the Respondent
was aware of those activities.Thus, we must decide whether a respondent em-ployer may obtain, through cross-examination about
events testified to on direct examination, information
the Act ordinarily prohibits an employer from obtain-
ing, i.e., the identities of employees who have signed
authorization cards and have attended union meetings.
As the judge noted, prior cases have not fully ad-
dressed the legitimate concerns raised by the parties in
this case.2Having considered the matter, we have decided togrant the requests for special permission to appeal and
to reverse the judge.3We find, for the reasons set forthVerDate 12-JAN-9908:19 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31958apps04PsN: apps04
 421NATIONAL TELEPHONE DIRECTORY CORP.ing. The General Counsel moved the Board to direct the judge toresume the hearing without waiting for the Board's decision. On No-
vember 18, the Board granted the General Counsel's request for spe-
cial permission to appeal and directed the judge to reschedule the
hearing.4The Respondent has requested oral argument. The request is de-nied as the record and briefs adequately present the issues and the
positions of the parties.5The Board has also held that employee affidavits may be pro-tected from disclosure even if copies of the affidavits were given by
the affiant to the Union. H.B. Zachry Co
., 310 NLRB 1037 (1993).6The primary chilling factor is the fear that the employee's iden-tity will be disclosed to the employer. Thus, we find unpersuasive
our dissenting colleague's contention that any danger of protected
activity being chilled could be mitigated through assurances given by
the judge. Moreover, any assurances given by the judge would give
little comfort to the employees, as they likely would not be present
at the hearing.below and in agreement with the General Counsel andthe Union, that the confidentiality interests of employ-
ees who have signed authorization cards and attended
union meetings are paramount to the Respondent's
need to obtain the identities of such employees for
cross-examination and credibility impeachment pur-
poses.4The confidentiality interests of employees have longbeen an overriding concern to the Board. Generally, an
employer who seeks to obtain the identities of employ-
ees who sign authorization cards and attend union
meetings violates the Act. Indeed, an employer may
not surveil its employees to obtain such information,
and may not give its employees the impression that it
has surveilledÐor will surveilÐthem to obtain such
information. Eddyleon Chocolate Co., 301 NLRB 887(1991); Beretta U.S.A. Corp., 298 NLRB 232 (1991),enfd. mem. 943 F.2d 49 (4th Cir. 1991); Adco Metals,281 NLRB 1300 (1986). Further, an employer violates
the Act if it questions its employees about this infor-
mation. Hanover Concrete Co., 241 NLRB 936 (1979);Dependable Lists, Inc., 239 NLRB 1304, 1305 (1979);Campbell Soup Co., 225 NLRB 222 (1976).Additionally, the Board has always held authoriza-tion cards in confidence during representation cases.
Midvale Co., 114 NLRB 372, 374 (1955). Consistentwith this rule, the courts have held that an employer
is not entitled to obtain the disclosure of union author-
ization cards under the Freedom of Information Act, 5
U.S.C. §552. See 
Committee on Masonic Homes v.NLRB, 556 F.2d 214 (3d Cir. 1977); Madeira NursingCenter v. NLRB, 615 F.2d 728 (6th Cir. 1980); PacificMolasses v. NLRB, 577 F.2d 1172 (5th Cir. 1978);
NLRB v. Biophysics Systems, Inc., 91 LRRM 3079(S.D.N.Y. 1976). These cases recognize the importance
of an employee's ability to sign an authorization card
with confidence that the card will not be presented to
the employer, because ``it is entirely plausible that em-
ployees would be `chilled' when asked to sign a union
card if they knew the employer could see who
signed.'' Committee on Masonic Homes, supra, 556F.2d at 221.In addition to the employees' confidentiality inter-ests, the other concern raised here is the Respondent's
right to cross-examine the General Counsel's witnesses
about events testified to on direct examination. Gen-
erally, all parties are afforded an opportunity for full
cross-examination of witnesses in unfair labor practice
proceedings. See the Board's Statements of ProcedureSection 101.10(b)(2) (``Every party has the right ...
to conduct such cross-examination as may be required
for a full and true disclosure of the facts.''). A full
cross-examination includes the right to test the credi-
bility of the General Counsel's witnesses by asking le-
gitimate questions about subjects brought out on direct
examination.In balancing these two legitimate interests, we areguided by the policies set forth in NLRB v. RobbinsTire & Rubber Co., 437 U.S. 214 (1978). There, theSupreme Court balanced the confidentiality interests of
employee affiants who had not testified in a hearing,
with an employer's interest in obtaining their affidavits
for the purpose of preparing its defense of unfair labor
practice allegations. The Court, in holding that the in-
vestigatory affidavits are protected from disclosure
under the Freedom of Information Act, recognized that
such disclosure would create a risk that recipients of
the affidavits would intimidate employees ``to make
them change their testimony or not testify at all.'' Id.
at 239. The Court further suggested that potential wit-
nesses might ``be reluctant to give statements to
NLRB investigators at all'' without assurances of con-
fidentiality because of the ``all too familiar unwilling-
ness [of employees] to `get too involved' [in formal
proceedings] unless absolutely necessary.'' Id. at 240±
241.5As our discussion above concerning employee con-fidentiality interests shows, we take very seriously the
possibility of intimidation of employees by employers
seeking to learn the identity of employees engaged in
organizing. We conclude that the danger of employee
intimidation would be severely heightened if an em-
ployer could obtain the names of employees who
signed cards or attended meetings.Therefore, we believe the policies of the Act arebest effectuated by prohibiting the Respondent from
obtaining on cross-examination the names of the em-
ployees who attended union meetings and signed au-
thorization cards. That the Respondent has sought this
information through cross-examination, rather than
through surveillance or interrogation of employees,
does not reduce the potential chilling effect on union
activity that could result from employer knowledge of
the information.6We disagree with the judge's statement that Ortiz'testimony on direct examination served to waive anyVerDate 12-JAN-9908:19 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31958apps04PsN: apps04
 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We do not agree with our dissenting colleague that the resultwould be different if the issue were characterized as whether the
General Counsel's witness ``opened the door'' to cross-examination,
rather than whether the witness ``waived'' the employees' right to
confidentiality. Whether or not the ``door'' is ``opened'' by the Gen-
eral Counsel, we conclude that we nevertheless have a responsibility
to protect the employees' legitimate and statutorily protected right to
keep their union activities confidential.8We also note that when an administrative law judge has diedafter the close of the hearing but before the issuance of a decision,
the Board has made findings of fact based on the record evidence
as a whole and without resolving the conflicts in testimony. See
Capitol Theatre, 231 NLRB 1370, 1377 fns. 14 and 15 (1977).privilege that existed as to the identities of the employ-ees. The right to confidentiality exists for the protec-
tion of the employees, and thus cannot be waived by
the Union, but only by the employees themselves.7Seegenerally H.B. Zachry Co
., supra, 310 NLRB at 1038fn. 5 (employee does not waive right to confidentiality
by giving copy of affidavit to the union).Although our ruling somewhat limits the scope ofthe cross-examination of a potentially important wit-
ness, we do not believe at this time that the Respond-
ent will be prejudiced as a result. Indeed, we note that
the Respondent has had ample opportunity to cross-ex-
amine Ortiz on all but one aspect of her testimony, and
has also cross-examined former employee Simeon
Bogiages, who corroborated Ortiz by testifying that he
attended the meetingÐarranged by CasserlyÐwhere
authorization cards were signed. Additionally, we note
that the Respondent is free to present evidence to rebut
Ortiz' testimony. Thus, our ruling has not left the Re-spondent without the means to test the witness' credi-
bility and otherwise present a vigorous defense.We recognize, however, that our ruling leaves openthe remote possibility that the General Counsel's evi-
dence could consist primarily of testimony immune
from cross-examination. In such rare circumstances, it
could be appropriateÐin resolving issues of credibil-
ityÐto forego the traditional credibility analysis and
afford less weight to the immune testimony in deter-
mining whether a preponderance of evidence supports
the General Counsel's allegations. Such an analysis
would decrease the likelihood that the immune testi-
mony would constitute the sole basis for finding that
a preponderance of evidence supports the General
Counsel's allegations.We note that the Board has, on occasion, resolvedconflicting testimony in a similar manner. In BlueFlash Express, 109 NLRB 591 (1954), the Boardadopted a trial examiner's findings that were based on
a simple preponderance of evidence standard rather
than on customary credibility resolutions. In that case,
two witnesses gave conflicting testimony concerning
crucial events. The trial examiner found nothing in the
demeanor of either witness or their testimony that
would enable him to determine the credibility issue,
and therefore attached equal weight to both witnesses
and found that the preponderance of evidence did not
support the alleged violation. The Board adopted asimilar finding of an administrative law judge in Cen-tral National Gottesman, 303 NLRB 143, 145 (1991).8As mentioned above, however, we see nothing in therecord before us indicating that such an analysis would
be appropriate in the instant case.In sum, we find that the policies of the Act are ef-fectuated by prohibiting the disclosure, on cross-exam-
ination, of the names of the Respondent's employees
who signed authorization cards and attended union
meetings. Such a rule protects employee confidentiality
interests and does not prejudice the Respondent's abil-
ity to present its defense. Accordingly, we shall order
that the Respondent's subpoena duces tecum be
quashed and that the Respondent's motion to produce
be denied to the extent they seek the production of au-
thorization cards and the names of current employees
who signed authorization cards or attended union
meetings.ORDERIt is ordered that the Charging Party's and the Gen-eral Counsel's requests for special permission to ap-
peal the judge's ruling are granted and the administra-
tive law judge's rulings are reversed and vacated.ITISFURTHERORDERED
that the above proceedingis remanded to Administrative Law Judge James F.
Morton, with instructions to quash the Respondent's
subpoena duces tecum and deny the motion to produce
to the extent they seek the production of authorization
cards and the names of current employees who signed
authorization cards or attended union meetings.MEMBERCOHEN, dissenting.My colleagues have deprived the Respondent of thefundamental right to cross-examine a witness for the
General Counsel. In agreement with the judge, I would
accord the Respondent that right. I therefore dissent.The General Counsel alleged that the Respondentdischarged employee Casserly because of her union ac-
tivities. The General Counsel's first witness was Union
Organizer Ortiz. She testified, inter alia, that Casserly
arranged a meeting between Ortiz and employees. She
further testified that all employees who attended that
meeting signed union authorization cards.The testimony of Ortiz was critical. It was designedto show that Casserly was a leading union adherent.
Respondent counsel therefore sought to cross-examine
Ortiz. He asked for the names of those employees who
attended the meeting. Ortiz said that she could not re-
call, but that the names were recorded on her notes of
the meeting and on the signed authorization cards. TheVerDate 12-JAN-9908:19 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31958apps04PsN: apps04
 423NATIONAL TELEPHONE DIRECTORY CORP.1Contrary to the view of my colleagues, the issue is not one ofwaiver. Rather, the issue is the traditional evidentiary one of whether
a witness has opened the door so as to allow cross-examination on
a given point.2NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214 (1978).3See the Board's Rule Sec. 102.118(b)(2); Jencks v. U.S., 353U.S. 657 (1957).Respondent moved for production of the notes andcards. The Union opposed. The judge ultimately grant-
ed the motion. My colleagues reverse that ruling.It is clear that the Respondent had a legitimate andsubstantial interest in cross-examining the witness so
as to challenge the credibility of her important testi-
mony. The right to cross-examine is guaranteed by
due-process requirements and is recognized in the
Board's Statements of Procedure Section 101.10(b)(2).
My colleagues, however, seek to balance that right
against the interest of protecting confidentiality in the
exercise of Section 7 rights. They tip the balance
against the right of cross-examination.I disagree. In resolving the balance, it is importantto keep in mind that the General Counsel and his wit-
ness are the ones who created the problem. Although
the General Counsel properly alleged that Casserly was
a discriminatee, he and his witness went further and
introduced testimony that all employees attending the
meeting signed union cards. Having done so, they can-
not now say that the testimony is immune from attack.
In sum, having opened the testimonial door, the Gen-
eral Counsel cannot close it to cut off cross-examina-
tion.1The fact that the cross-examination will permit ac-cess to sensitive documents does not require a contrary
result. For example, it is clear that an employee affida-
vit given to the National Labor Relations Board(NLRB) is itself a highly sensitive document. Indeed,it is privileged from disclosure under the Freedom of
Information Act (FOIA).2That document, however,must nonetheless be produced for purposes of cross-ex-
amination, to the extent that it relates to testimony ad-
duced in direct examination.3Similarly, although thedocuments involved here may be privileged under the
FOIA, they must be produced, because they relate to
testimony on direct examination.My colleagues err when they seek to analogize thiscase to those cases involving nonjudicial interrogation
of an employee. The questioning in this case will take
place in a judicial setting, under the aegis and protec-
tion of an NLRB judge. The judge can give assurances
to employees and, in their presence, can caution the
Respondent that reprisals are unlawful. In essence, the
entire matter is under judicial control. Thus, the cases
cited by my colleagues are inapposite.My colleagues appear to recognize the danger inher-ent in relying on evidence that is immune from cross-
examination. They suggest that it might be appropriate
``to afford less weight to the immune testimony.''
Thus, my colleagues would apparently give someweight to the testimony in resolving issues of credibil-
ity. In my view, this is a pale substitute for cross-ex-
amination. The time-honored way of resolving issues
and credibility is to subject the witness to cross-exam-
ination and to have the presiding judge resolve such
issues. I would follow that approach here.VerDate 12-JAN-9908:19 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31958apps04PsN: apps04
